DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – INFORMATION PROCESSING DEVICE AND METHOD FOR SELECTING SPECIFIC SETTING ITEMS RELATED TO JOB AND UPDATE TOTAL NUMERAL VALUES TO ATTAIN REDUCED PRINTING COST --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Mark D. Alleman on 03/30/2021.

5.        The claims of the application have been amended as follows:     

           either one or both of an image reading portion and an image forming portion, the image reading portion being configured to read image data from a document sheet, the image forming portion being configured to form an image based on the image data.

(End of amendment) 

Allowable Subject Matter
6.         Claims 1-2, 5-7 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, an information processing apparatus receive selection operation to select specific settings items and update numeral values and  “wherein the storage device stores correspondence data that indicates association between contents of the specific setting items and numeral values that indicate levels of conformation to the objectives, and the display processing portion, based on the correspondence data stored in the storage device, displays the specific setting items together with the numeral values associated with the contents of the specific setting items, further displays a total value Page 2 of 9Application No. 16/767,765 Application Filing Date: May 28, 2020Docket No. IPS203012PCTUSof the numeral values, and each time a content of the specific setting items is changed, updates the displayed numeral values and the displayed total value”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claim 7 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2, 5-6, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2017/0070642              c. US Patent 8,643,869
            b. US Pub 2011/0134442              d. US Pub 2008/0201248
            e. US Pub 2010/0053673

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674